                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )                   Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


          PLAINTIFF’S NOTICE OF PARTIAL WITHDRAWAL OF MOTION
                  TO PROCEED UNDER PSEUDONYM AND TO
               SEAL PERSONALLY IDENTIFYING INFORMATION

       Plaintiff Jane Roe, by and through her attorney, respectfully notifies the Court that she is

partially withdrawing “Plaintiff’s Ex Parte Motion to Proceed Under Pseudonym and to Seal

Personally Identifying Information” (“Motion”), ECF No. 2. Plaintiff continues to respectfully

request that the Court grant the Motion, in part, by providing her leave to proceed under the

pseudonym Jane Roe to protect her personal identity. In light of events after her Motion was

filed, however, Plaintiff respectfully withdraws the portion of her Motion that requests sealing of

the identity of her former employing office and its unit executive.

       On March 3, 2020, Plaintiff filed a Complaint asserting constitutional claims against her

former employing office, its unit executive, and other government officials and entities. ECF

No. 1. That same day, Plaintiff filed an ex parte Motion requesting “leave to proceed under a

pseudonym and to seal related personally identifying employment history during the pre-trial

stages of this proceeding.” ECF No. 2, at 1. Plaintiff contended that “the public disclosure of

Plaintiff’s identity or personally identifying employment history—specifically, the identity of her

                                                 1

         Case 1:20-cv-00066-WGY Document 30 Filed 05/06/20 Page 1 of 4
employing office and its unit executive—is unwarranted. If disclosed, the identification of

Plaintiff’s employing office, its unit executive, and any other related identifying information

would likely result in the incidental disclosure of Plaintiff’s identity, negating any opportunity

for anonymity.” Id. at 1–2.

       While Plaintiff continues to believe that the disclosure of her personally identifying

employment history may result in the incidental disclosure of her identity, Plaintiff’s sealing

request has inadvertently generated complications that she did not originally anticipate when she

filed the Motion. In short, Plaintiff filed her Complaint with limited redactions (i.e., redaction of

her employing office, its unit executive, a supervisor, and her name) pending a ruling on her

Motion, see ECF No. 1. Plaintiff believed, in good faith, that the Defendants could ascertain the

redacted information in the context of her allegations. To disclose to the Court the information

Plaintiff redacted from the Complaint, Plaintiff prepared a reference list identifying those

redactions. Plaintiff attempted to submit the reference list to the Court for in camera review, see

ECF No. 2 at 2, but was unsuccessful, see ECF No. 23. As an alternative, Plaintiff submitted the

reference list to the Court under seal. See ECF No. 24.

       This course of events has prompted questions from Defendants’ counsel regarding the

reference list and the scope of Plaintiff’s sealing request. Plaintiff is unable to answer these

questions at this time without disclosing information intended only for in camera review. In an

attempt to resolve these issues, Plaintiff requests that the Court consider the alternative approach

identified in the supporting memorandum to her Motion, and require the disclosure of “her

former employing office and its unit executive, only, without requiring direct disclosure of her

personal identity.” ECF No. 2-1, at 4.




                                                  2

         Case 1:20-cv-00066-WGY Document 30 Filed 05/06/20 Page 2 of 4
       For these reasons, Plaintiff respectfully notifies the Court that she is withdrawing the

portion of her Motion requesting the sealing of the identity of her former employing office and

its unit executive. For the reasons stated in her Motion, Plaintiff continues to request leave to

proceed under a pseudonym. If the Court grants Plaintiff’s partially withdrawn Motion, Plaintiff

requests that the reference list associated with her original Motion, ECF No. 24, which contains

her name, remain under seal so long as she proceeds under a pseudonym.

       As a courtesy, the undersigned has consulted with represented Defendants’ Counsel

before filing this Notice. Represented Defendants take no position on Plaintiff’s ex parte Motion

or on Plaintiff’s withdrawal of part of that Motion.

       This the 6th Day of May, 2020.                         Respectfully Submitted,

                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com

                                                              Counsel for Plaintiff




                                                 3

         Case 1:20-cv-00066-WGY Document 30 Filed 05/06/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

I hereby certify that on the 6th day of May, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com

And I hereby certify that I will mail the document by U.S. mail to the following:

       John Doe(s)
       c/o Office of General Counsel
       One Columbus Circle NE
       Washington, DC 20544

                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 4

         Case 1:20-cv-00066-WGY Document 30 Filed 05/06/20 Page 4 of 4
